DETAILED ACTION
Pending Claims
Claims 16-29 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fromm et al. (US Pat. No. 3,071,496).
Claims 16, 20, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fromm et al. (US Pat. No. 3,071,496).
Regarding claims 16, 20, and 25, Fromm et al. disclose: (16) an anhydride-free insulation system (column 1, line 72 through column 2, line 23; column 5, lines 1-55) comprising:
(A) a mica paper or mica tape (column 2, lines 15-19) containing a complex of boron trihalogenide with an amine, the complex having a formula of either (i) BX3 . NR1R2R3 or (i) BX3 . R1R2N-A-NR1R2, wherein X denotes a halogen, R1, R2 and R3 are each independently selected from hydrogen, C1-C12alkyl, C6-C30aryl, C6-C36aralkyl or C6-C14cycloalkyl, which are unsubstituted or substituted by one or more C1-C12alkyl groups, and A is a bivalent aliphatic, aromatic, or cycloaliphatic radical (column 5, lines 37-40 & 50-55); and
(B) a thermally curable epoxy bath formulation comprising bisphenol A diglycidyl ether and optionally bisphenol F diglycidyl ether (column 4, line 72 through column 5, line 12; column 5, lines 50-55), wherein the thermally curable bath formulation is substantially free of thermally activatable curing initiators (the epoxy resin, itself, is its own material and “substantially free of thermally activatable curing initiators”);
(20) wherein the thermally curable epoxy bath formulation comprises (i) diglycidylethers of bisphenol A having the formula:

    PNG
    media_image1.png
    109
    538
    media_image1.png
    Greyscale

wherein n is a number equal or greater than zero, and represents an average over all molecules of the diglycidylethers of bisphenol A in the thermally curable epoxy bath formulation (column 4, line 72 through column 5, line 12), and (ii) 0 to 20wt% of bisphenol F diglycidyl ether based on optional component not required); and
(25) a mica tape (column 2, lines 15-19) containing a complex of boron trihalogenide with an amine, the complex having a formula of either (i) BX3 . NR1R2R3 or (i) BX3 . R1R2N-A-NR1R2, wherein X denotes a halogen, R1, R2 and R3 are each independently selected from hydrogen, C1-C12alkyl, C6-C30aryl, C6-C36aralkyl or C6-C14cycloalkyl, which are unsubstituted or substituted by one or more C1-C12alkyl groups, and A is a bivalent aliphatic, aromatic, or cycloaliphatic radical (column 5, lines 37-40 & 50-55).

Claims 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming et al. (US Pat. No. 3,784,647).
Claims 25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fleming et al. (US Pat. No. 3,784,647).
Regarding claims 25 and 27, Fleming et al. disclose: (25) a mica tape (Example 4 in column 7, lines 25-57; see also column 4, lines 61-66) containing a complex of boron trihalogenide with an amine, the complex having a formula of either (i) BX3 . NR1R2R3 or (i) BX3 . R1R2N-A-NR1R2, wherein X denotes a halogen, R1, R2 and R3 are each independently selected from hydrogen, C1-C12alkyl, C6-C30aryl, C6-C36aralkyl or C6-C14cycloalkyl, which are unsubstituted or substituted by one or more C1-C12alkyl groups, and A is a bivalent aliphatic, aromatic, or cycloaliphatic radical (Example 4 in column 7, lines 25-57; column 5, line 67 through column 6, line 4); and (27) wherein the complex of boron trihalogenide with an amine is BCl3 . N(CH3)3 or BCl3 . N(CH3)2C8H17 (Example 4 in column 7, lines 25-57; column 5, line 67 through column 6, line 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 23, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fromm et al. (US Pat. No. 3,071,496).
Regarding claims 18 and 26, the teachings of Fromm et al. are as set forth above and incorporated herein.  Fromm et al. fail to explicitly disclose: (18 & 26) wherein the complex of BX3 with an amine is present in the mica paper or mica tape in an amount of about 0.01 to about 100 g/m2 of the mica paper or mica tape.  Rather, they disclose an amount with respect to the epoxy resin (see column 5, lines 50-55).  The skilled artisan would have recognized the amount of curing agent, regardless of the amount basis, as a result effective variable to ensure adequate curing of the epoxy resin.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed amount of curing (of about 0.01 to about 100 g/m2 of the mica paper or mica tape) in the system and tape of Fromm et al. because: (a) Fromm et al. disclose an amount with respect to the epoxy resin; (b) the skilled artisan would have recognized the amount of curing agent, regardless of the amount basis, as a result effective variable to ensure adequate curing of the epoxy resin; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (d) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Regarding claim 23, the teachings of Fromm et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (23) wherein the thermally curable epoxy bath formulation has a viscosity of not more than about 75 mPa.s at 60°C.  Rather, they report a viscosity at 25oC of about 4,000 to 6,000 mPa.s (see column 5, lines 25-33).  In light of this, the skilled artisan would have expected the teachings of Fromm et al. to obviously embrace embodiments satisfying the instantly claimed viscosity range because the teachings of Fromm et al. obviously satisfy all of the material/chemical limitations of the claimed invention.  Furthermore, their relatively low viscosity range would have been significantly lowered at an elevated temperature of 60oC.
Therefore, the skilled artisan would have expected the teachings of Fromm et al. to obviously embrace embodiments satisfying the instantly claimed viscosity range because: (a) the teachings of Fromm et al. obviously satisfy all of the material/chemical limitations of the claimed invention.  Furthermore: (b) the relatively low viscosity range of Fromm et al. would have been significantly lowered at an elevated temperature of 60oC.
Regarding claim 28, Fromm et al. disclose: (28) a process for producing construction or current-carrying parts (column 1, line 72 through column 2, line 9), comprising:
(a) wrapping a part with a mica paper or mica tape (column 2, lines 10-54)
(b) contacting the part wrapped in the mica paper or mica tape with a thermally curable epoxy bath formulation (column 2, line 55 through column 3, line 11) and a complex of boron trihalogenide with an amine, the complex having a formula of either (i) BX3 . NR1R2R3 or (i) BX3 . R1R2N-A-NR1R2, wherein X denotes a halogen, R1, R2 and R3 are each independently selected from hydrogen, C1-C12alkyl, C6-C30aryl, C6-C36aralkyl or C6-C14cycloalkyl, which are unsubstituted or substituted by one or more C1-C12alkyl groups, and A is a bivalent aliphatic, aromatic, or cycloaliphatic radical (column 5, lines 37-40 & 50-55);
(c) subjecting the part wrapped in the mica paper or mica tape and the thermally curable epoxy bath formulation to a vacuum impregnation process such that the mica paper or mica tape is impregnated with at least a portion of the thermally curable epoxy bath formulation (column 2, line 55 through column 3, line 11); and
(e) subjecting the part wrapped in the mica paper or mica tape impregnated with at least a portion of the thermally curable epoxy bath formulation to heat sufficient enough to cure the thermally curable epoxy bath formulation (column 3, lines 12-38).
Fromm et al. provide the boron trihalogenide amine complex hardener with the epoxy resin.  Accordingly, they fail to disclose step (a) of the claimed process, where the boron trihalogenide amine complex hardener is provided in the mica paper/tape.  However, this difference is merely a change in sequence of adding ingredients (mica paper/tape, boron complex hardener, and epoxy resin).  In light of this, it has been found that the selection of any order of mixing ingredients is prima facie obvious – see MPEP 2144.04 IV. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the boron complex hardener with the mica paper/tape in the method of Fromm et al. because: (a) Fromm et al. provide the boron trihalogenide amine complex hardener with the epoxy resin (not the mica paper/tape); (b) this difference is merely a change in sequence of adding ingredients (mica paper/tape, boron complex hardener, and epoxy resin); and (c) it has been found that the selection of any order of mixing ingredients is prima facie obvious.
Regarding claim 29, the teachings of Fromm et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (29) wherein at least a portion of the thermally curable epoxy bath formulation not impregnated into the mica paper or mica tape is removed and stored.  Rather, they make mention of a long pot life (see column 5, lines 34-36), which would allow for such storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to remove and store a portion of the unused epoxy bath formulation of Fromm et al. because: (a) Fromm et al. make mention of a long pot life; and (b) this long pot life would allow for such storage.

Claims 16-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US Pat. No. 3,784,647).
Claims 16-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US Pat. No. 3,784,647) in view of Fromm et al. (US Pat. No. 3,071,496).
Regarding claims 16, 17, 19-21, and 24, Fleming et al. disclose: (16) an anhydride-free insulation system (Abstract; column 4, lines 61-66; Example 4 in column 7, lines 25-57) comprising:
(A) a mica paper or mica tape (Example 4 in column 7, lines 25-57) containing a complex of boron trihalogenide with an amine, the complex having a formula of either (i) BX3 . NR1R2R3 or (i) BX3 . R1R2N-A-NR1R2, wherein X denotes a halogen, R1, R2 and R3 are each independently selected from hydrogen, C1-C12alkyl, C6-C30aryl, C6-C36aralkyl or C6-C14cycloalkyl, which are unsubstituted or substituted by one or more C1-C12alkyl groups, and A is a bivalent aliphatic, aromatic, or cycloaliphatic radical (Example 4 in column 7, lines 25-57; column 5, line 67 through column 6, line 4); and
(B) a thermally curable epoxy bath formulation (Example 4 in column 7, lines 25-57; column 5, lines 5-8), wherein the thermally curable bath formulation is substantially free of thermally activatable curing initiators  (the epoxy resin, itself, is its own material and “substantially free of thermally activatable curing initiators”);
(17) wherein the complex of boron trihalogenide with an amine is BCl3 with a tertiary amine, and wherein such complex is in an amount sufficient to cure the thermally curable epoxy bath formulation (Example 4 in column 7, lines 25-57; column 5, line 67 through column 6, line 4);
(19) wherein the complex of boron trihalogenide with an amine is BCl3 . N(CH3)3 or BCl3 . N(CH3)2C8H17 (Example 4 in column 7, lines 25-57; column 5, line 67 through column 6, line 4);
(21) wherein the thermally curable epoxy bath formulation further comprises one or more reactive diluents selected from the group consisting of a) polyglycidyl ethers derived from 
(24) wherein the thermally curable epoxy bath formulation further comprises micro particles, nano particles or a mixture thereof and, optionally, a wetting agent (column 4, lines 51-60).
The exemplary embodiment of Fleming et al. is formulated with phenol novolak type epoxy resin.  Accordingly, it fails to disclose: (16) (B) a thermally curable epoxy bath formulation comprising bisphenol A diglycidyl ether and optionally bisphenol F diglycidyl ether, wherein the thermally curable bath formulation is substantially free of thermally activatable curing initiators; (20) wherein the thermally curable epoxy bath formulation comprises (i) diglycidylethers of bisphenol A having the formula:

    PNG
    media_image1.png
    109
    538
    media_image1.png
    Greyscale

wherein n is a number equal or greater than zero, and represents an average over all molecules of the diglycidylethers of bisphenol A in the thermally curable epoxy bath formulation, and (ii) 0 to 20wt% of bisphenol F diglycidyl ether based on the weight of the thermally curable epoxy bath formulation.  However, the general teachings of Fleming et al. also contemplate the use of bisphenol-A type epoxy resins (see column 4, lines 23-31; see also column 5, lines 1-4).  Furthermore, the teachings of Fromm et al. also demonstrate that these epoxy resins are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiment of Fleming et al. with the instantly claimed bisphenol-A epoxy resin because: (a) the exemplary embodiment of Fleming et al. is formulated with phenol novolak type epoxy resin; and (b) the general teachings of Fleming et al. also contemplate the use of bisphenol-A type epoxy resins.  Furthermore: (c) the teachings of Fromm et al. also demonstrate that these epoxy resins are recognized in the art as suitable epoxy resins for this type of system.
Regarding claims 18 and 26, the teachings of Fleming et al. and the combined teachings of {Fleming et al. and Fromm et al.} are as set forth above and incorporated herein.  Fleming et al. fail to explicitly disclose: (18 & 26) wherein the complex of BX3 with an amine is present in the mica paper or mica tape in an amount of about 0.01 to about 100 g/m2 of the mica paper or mica tape.  Rather, they disclose an amount with respect to the epoxy resin (see Example 4 in column 7, lines 25-57; column 5, line 67 through column 6, line 4).  The skilled artisan would have recognized the amount of curing agent, regardless of the amount basis, as a result effective variable to ensure adequate curing of the epoxy resin.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed amount of curing agent (of about 0.01 to about 100 g/m2 of the mica paper or mica tape) in the system and tape of Fleming et al. because: (a) Fleming et al. disclose an amount with respect to the epoxy resin; (b) the skilled artisan would have recognized the amount of curing agent, regardless of the amount basis, as a result effective variable to ensure adequate curing of the epoxy resin; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (d) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Regarding claim 22, the teachings of Fleming et al. and the combined teachings of {Fleming et al. and Fromm et al.} are as set forth above and incorporated herein.  Fleming et al. fail to explicitly disclose: (22) wherein the thermally curable epoxy bath formulation comprises (i) diglycidylethers of bisphenol A, (ii) 0 to 30 wt% of diglycidylethers of bisphenol F, and (iii) 2 to 10wt% of the reactive diluents.  However, the skilled artisan would have recognized the amount of reactant diluent as a result effective variable to achieve a desired degree of dilution, corresponding to a reduced viscosity.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed amount of reactive diluent (2 to 10wt%) in the system and tape of Fleming et al. because: (a) Fleming et al. disclose the use of reactive diluents; (b) the skilled artisan would have recognized the amount of reactant diluent as a result effective variable to achieve a desired degree of dilution, corresponding to a reduced viscosity; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (d) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Regarding claim 23, the teachings of Fleming et al. and the combined teachings of {Fleming et al. and Fromm et al.} are as set forth above and incorporated herein.  The teachings of Fromm et al. suggest that embodiments featuring bisphenol-A epoxy resins would have obviously embraced: (23) a viscosity of not more than about 75 mPa.s at 60°C – see rejection above in section 9.

Claims 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fromm et al. (US Pat. No. 3,071,496) in view of Fleming et al. (US Pat. No. 3,784,647).
Regarding claim 21, 22, and 24, the teachings of Fromm et al. are as set forth above and incorporated herein.  Fromm et al. fail to explicitly disclose: (21) wherein the thermally curable epoxy bath formulation further comprises one or more reactive diluents selected from the group consisting of a) polyglycidyl ethers derived from epichlorohydrin and phenolic compounds other than bisphenol A and bisphenol F, b) diglycidylethers derived from epichlorohydrin and acyclic alcohols, and c) cycloaliphatic epoxy resins comprising at least two oxirane rings fused to a cycloaliphatic ring; (22) wherein the thermally curable epoxy bath formulation comprises (i) diglycidylethers of bisphenol A, (ii) 0 to 30 wt% of diglycidylethers of bisphenol F, and (iii) 2 to 10wt% of the reactive diluents; and (24) wherein the thermally curable epoxy bath formulation further comprises micro particles, nano particles or a mixture thereof and, optionally, a wetting agent.  However, the teachings of Fleming et al. demonstrate that reactive diluents (see column 4, lines 44-51) and particulate fillers (see column 4, lines 51-60) are recognized in the art as suitable additives for this type of system.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Furthermore, the skilled artisan would have recognized the amount of reactant diluent as a result effective variable to achieve a desired degree of dilution, corresponding to a reduced viscosity.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed reactive diluent and particulate additive to the system of Fromm et al. because: (a) the teachings of Fleming et al. demonstrate that reactive diluents and particulate fillers are recognized in the art as suitable additives for this type of system; and (b) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Furthermore: (c) the skilled artisan would have recognized the amount of reactant diluent as a result effective variable to achieve a desired degree of dilution, corresponding to a reduced viscosity; (d) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (e) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.

International Search Report
The international search report cited two X-references.  Both references have been considered.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 27, 2021